MEMORANDUM **
Abnash Singh, Harminder Kaur, and their son, Harteg Singh, natives and citizens of India, petition for review of the Board of Immigration Appeals’ decision that affirmed the Immigration Judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), and we deny the petition for review.
Petitioners contend that the IJ erred in finding them not credible. We disagree. The IJ found that petitioners’ testimony regarding their final encounter with the police was inconsistent. Substantial evidence supports this finding because the account of this final incident goes to the heart of petitioners’ asylum claim. See id.; see also Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
In addition, the IJ based his decision on his observation of each of the petitioner’s demeanor while petitioners testified. We give special deference to credibility determinations that are based on demeanor, and we find no reason to discount the IJ’s demeanor finding in this case. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999).
Therefore, in the absence of credible testimony, substantial evidence supports the IJ’s denial of asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.